                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DION THOMPSON, #M18222                              )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-01058-SMY
                                                     )
 CORRECTIONAL OFFICER SWISHER,                       )
                                                     )
                 Defendant.                          )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Dion Thompson, an inmate of the Illinois Department of Corrections, brings this

action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff

asserts claims under the Eighth Amendment for unconstitutional conditions of confinement, use

of excessive force, and denial of medical treatment. (Doc. 1). He seeks monetary damages. (Id.).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff arrived at

Pinckneyville Correctional Center on April 11, 2019 and was sent to the segregation unit under

investigation on August 7, 2019. He was strip searched, placed in mechanical restraints, and

escorted to a cell. Upon arrival at the cell, Plaintiff noted it was unsanitary and requested that it

be cleaned. Correctional Officer Swisher denied his request and ordered him to enter the cell.

                                                 1
Plaintiff refused to enter the cell and C/O Swisher aggressively pushed him in the cell and

aggressively pulled on the handcuffs, causing “great bodily harm” to plaintiff’s left wrist. Plaintiff

then requested medical attention, which was denied by C/O Swisher.

         Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:         Eighth Amendment unconstitutional conditions of confinement
                         claim against C/O Swisher for forcing Plaintiff into an
                         unsanitary cell.

        Count 2:         Eighth Amendment excessive force claim against C/O Swisher
                         for aggressively pushing Plaintiff into the cell and aggressively
                         pulling on the handcuffs causing injury.

        Count 3:         Eighth Amendment deliberate indifference claim against C/O
                         Swisher for denying Plaintiff medical treatment for the injuries
                         caused by Swisher.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed

in this Order should be considered dismissed without prejudice as inadequately pled under

the Twombly pleading standard. 1

                                                Discussion

        Plaintiff’s allegations are sufficient to proceed on the claims in Counts 2 and 3 against C/O

Swisher in his individual capacity. To the extent Plaintiff attempts to bring claims against C/O

Swisher in his official capacity, those claims will be dismissed. See Shockley v. Jones, 823 F.2d

1068, 1070 (7th Cir. 1987) (when a plaintiff seeks monetary damages against a state official, he




1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                      2
must bring the suit against the official in his or her individual capacity only).

       The claim in Count 1 will be dismissed for failure to state a claim. Plaintiff fails to describe

the conditions of the alleged “unsanitary” cell. Although courts are obligated to accept factual

allegations as true, courts “should not accept as adequate abstract recitations of the elements of a

cause of action or conclusory legal statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

Plaintiff’s conclusory allegation, without any facts offered in support of the claim, does not satisfy

the Twombly pleading requirements and is insufficient to state a claim. Id.

                               Motion for Recruitment of Counsel

       Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), the Court has discretion to recruit

counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433 F.3d 1001,

1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant, the Court

must consider (1) whether the indigent plaintiff has made reasonable attempts to secure counsel

on his own, and, if so, (2) whether the difficulty of the case exceeds the plaintiff's capacity as a

layperson to coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing

Pruitt, 503 F.3d at 655).

       Plaintiff discloses no efforts to locate counsel on his own. (Doc. 3). His request for

recruitment of counsel is, therefore denied. Plaintiff may renew his request for counsel after first

attempting to locate counsel on his own. If Plaintiff renews his request, he should give the Court

rejection letters from at least three attorneys to prove that he has made reasonable efforts to obtain

counsel on his own.

                                             Disposition

       IT IS HEREBY ORDERED that Counts 2 and 3 will proceed against Defendant

Correctional Officer Swisher in his individual capacity.          Count 1 and the claims against

                                                  3
Correctional Officer Swisher in his official capacity are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Defendant

Correctional Officer Swisher: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on Defendant, and the Court will require

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this Merit

Review Order.

       IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice and the Motions for Status and for Merit Review are DENIED as

moot (Docs. 15, 16).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs



                                                4
under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: April 6, 2020

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge




                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendant of your lawsuit and serve
him with a copy of your Complaint. After service has been achieved, Defendant will enter his
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive Defendant’s Answer, but it is entirely possible that it will take 90 days or
more. When Defendant has filed an Answer, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for Defendant before filing any motions, to give Defendant notice and an
opportunity to respond to those motions. Motions filed before Defendant’s counsel has filed an
appearance will generally be denied as premature. Plaintiff need not submit any evidence to the
Court at this time, unless specifically directed to do so.




                                                  5
